—Appeals by *779the defendant from (1) a judgment of the County Court, Suffolk County (Ohlig, J.), rendered October 12, 2000, convicting him of operating a motor vehicle while under the influence of alcohol and aggravated unlicensed operation of a motor vehicle in the first degree under Indictment No. 1390/00, upon his plea of guilty, and imposing sentence, and (2) an amended judgment of the same court, also rendered October 12, 2000, revoking a sentence of probation previously imposed by the same court (Pitts, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his prior conviction of operating a motor vehicle while under the influence of alcohol (two counts) and aggravated unlicensed operation of a motor vehicle in the first degree under Indictment No. 1800/95.
Ordered that the judgment and amended judgment are affirmed.
The defendant’s plea was knowingly, voluntarily, and intelligently entered (see, People v Harris, 61 NY2d 9). The defendant’s contention that the County Court erred in denying his motion to withdraw his plea of guilty without holding a hearing is without merit (see, People v Quijada-Lopez, 256 AD2d 478; People v Bonds, 254 AD2d 430). Santucci, J. P., Altman, Florio, H. Miller and Cozier, JJ., concur.